Citation Nr: 0415462	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  97-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for burns on the right 
arm and flank secondary to service connected disability.

2.  Entitlement to an increased disability rating for disc 
protrusion at L5-S1 with canal stenosis at L3-5 with 
limitation of motion, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1963, from March to April 1970, and from September 1977 to 
June 1978.  He also had service in the reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in December 2003.  A transcript of the 
hearing testimony has been associated with the claims file.  

In a statement received in December 2003, the veteran made a 
claim for service connection for disability of the cervical 
and thoracic spine.  This is referred to the RO for 
appropriate consideration.

This decision will address the issue of service connection 
for burns on the right arm and flank.  The remand that 
follows will address the issue of an increased disability 
rating for the veteran's lumbar spine disability.  


FINDINGS OF FACT

1.  The veteran's collapsing problems are due to his service 
connected back disability.  

2.  The burns to the veteran's right arm and flank were 
caused by the veteran collapsing into a barbeque grill.  
CONCLUSION OF LAW

Burns on the right arm and flank were incurred secondary to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has burns that were 
incurred due to his service connected back disability.  For 
the reasons and bases set forth below, the service connection 
for burns on the right arm and flank is granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be established for a 
disability that is the proximate result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2003).  

The veteran claims, in essence, that on January 18, 1992, he 
collapsed due to his service connected back disability and he 
fell into a barbeque grill burning himself.  At the time of 
the incident, the veteran was service connected for low back 
syndrome rated as 10 percent disabling.  An August 1992 
rating decision reclassified the disability as disc 
protrusion small L5-S1 on right with canal stenosis L3-4 L4-
5, and increased the disability rating to 20 percent 
effective from April 1992.  A March 1993 rating decision 
increased the disability rating to 40 percent effective from 
October 1992.

VA clinical records, dated in December 1990, February 1991, 
and November 1991, show that the veteran complained of right 
lower extremity buckling, legs giving way suddenly, or his 
legs collapsing.  These records show that he had complaints 
of falling or collapsing prior to the January 1992 burn 
incident.  

A January 18, 1992, clinical record from a private hospital 
notes that the veteran was treated for burns.  The record 
notes the veteran indicated that he fell and that he had a 
history of disc disease which often resulting in his falling.  

A November 1992 private medical statement indicates that the 
veteran had complaints of cramping in the legs, knees, and 
calves suggestive of lumbar stenosis.  Private hospital 
records from June 1995 indicate he was unable to walk due to 
burning pain in his back and legs.  He was admitted for 
therapy.  A May 1996 VA consultation report shows that the 
veteran's lower extremities gave way due to pain.  A May 1998 
VA spine examination report shows a diagnosis of spinal 
stenosis and degenerative disc disease at multiple levels in 
the lumbar spine with giving way of the legs secondary to 
pain which was directly related to the service connected back 
condition.  A March 2000 VA examination shows that the 
veteran's main complaint was severe back pain, that he had 
fallen on several occasions, and that he used Canadian 
crutches for ambulation.  A March 2001 statement from a 
private physician indicates that the veteran got sharp pains 
in his back that caused him to fall.  A January 2003 VA 
examination report notes that when the veteran got sharp pain 
he was completely immobilized.  These records all suggest 
that the veteran's episodes of his legs giving way are due to 
his service connected lumbar spine disability.  Additionally, 
the May 1998 VA examination indicates that the service 
connected disability was the cause of his legs giving way.  A 
June 1998 VA neurologic examination indicates that the 
examiner could not explain the giving out of the legs by 
neurologic examination nor could it be attributed to the 
service connected back condition.  However, given the extent 
of the other evidence in the record which suggests or 
explicitly indicates that the veteran's collapsing problems 
are due to his service connected lumbar spine disability, the 
weight of the evidence leads to the conclusion that the 
veteran's collapsing problems are due to his service 
connected back disability.  

The evidence shows that the veteran's collapsing problems are 
due to his service connected back disability.  The medical 
evidence in the record shows complaints of the collapsing 
problems prior to the January 1992 burn incident and at the 
time of the burn incident the veteran indicated that it was 
caused by his collapsing into a barbeque grill.  The claims 
file does not contain an independent eyewitness account of 
the burn incident, however, the manner in which the burns 
were incurred as described by the veteran at his hearing 
appears consistent with the evidence in the record.  The 
record does not contain evidence to refute the manner in 
which the veteran received the burns.  Additionally, the 
veteran testified at his hearing before the undersigned that 
the treatment for his burns at a private hospital was paid 
for by VA.  Accordingly, resolving any doubt in favor of the 
veteran pursuant to 38 U.S.C.A. § 5107(b) (West 2002), the 
Board finds that the burns incurred in January 1992 were 
caused by the service connected lumbar spine disability.  
38 C.F.R. § 3.310(a) (2003).

The burns incurred in January 1992 are proximately due to or 
secondary to the veteran's service connected lumbar spine 
disability.  Accordingly, the evidence supports granting 
service connection for burns on the right arm and flank.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2003).  

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

A favorable decision is being rendered on the veteran's 
service connection claim.  Therefore, any failures in notice 
or development of the evidence under the VCAA at this 
juncture are not prejudicial to the veteran.  Accordingly, 
there are no further notice or evidentiary development 
actions to be undertaken to comply with the provisions of the 
VCAA with regard to this service connection claim.  38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003). 


ORDER

Service connection for burns on the right arm and flank is 
granted.


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

At his hearing before the undersigned, the veteran indicated 
that he was receiving continuing treatment from Dr. Linn 
including treatment to the time of his hearing.  Other than 
March 2001 and April 2003 statements from Dr. Linn and 
records dated in April 2003 and July 2003 that were 
associated with the claims file at the Board in May 2004, the 
only medical records from this physician are dated in August 
1998.  Since it does not appear that all records from Dr. 
Linn have been requested or obtained, this case will be 
returned to the RO to request additional treatment records 
from this physician.

The veteran indicated that he was receiving ongoing treatment 
from the VA Miami pain clinic.  The record shows that VA 
medical records were retrieved from an electronic storage 
system in November 2002 and contained records up to August 
2002.  Records subsequent to these dates are government 
records that VA has an obligation to obtain.  Accordingly, 
this case will be returned to the RO to obtain additional 
medical records from the VA Medical Center at Miami, Florida.  

In materials that were associated with the veteran's claims 
file in May 2004 at the Board, the veteran included an 
authorization and consent to release information (VA Form 21-
4142) from Bayley Seton Hospital.  Since the veteran has 
requested that VA attempt to obtain records from this medical 
facility, this case will be returned to the RO to request 
such records.

The veteran received a VA examination in January 2003.  
However, this examination did not indicate whether the 
veteran has had incapacitating episodes of intervertebral 
disc syndrome, and if so, the total duration of such episodes 
during the previous twelve months.  To ensure that the an up 
to date evaluation of the veteran's lumbar spine is 
available, this case will be returned to the RO for further 
examination of the veteran.  

During the pendency of the veteran's claim and appeal, the 
rating criteria for the spine were revised on two occasions.  
The veteran was advised of the revised rating criteria 
applicable to rating intervertebral disc syndrome in the 
February 2003 supplemental statement of the case.  However, 
on September 26, 2003, new rating criteria for assessing 
disability of the spine became effective.  68 Fed.Reg. 
51,454 (2003).  The veteran is entitled to have his claim 
for an increased rating for his lumbar spine disability 
considered under these revised rating criteria.  The RO has 
not considered these new criteria nor has the veteran been 
advised of them.  Accordingly, this case will be returned to 
the RO to advise the veteran of the revised spine rating 
criteria and to consider the claim under the revised rating 
criteria.

Accordingly, further appellate consideration of the veteran's 
claim will be deferred and the case is REMANDED to the RO for 
the following actions:

1.  The RO should provide all necessary 
VCAA notices and ensure that all 
evidentiary development obligations have 
been satisfied in accordance with all 
applicable legal precedent. 



2.  The RO should request copies of 
outpatient treatment records from the VA 
Medical Center at Miami, Florida, from 
August 2002 to the present.  If any 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.  

3.  The RO should request medical records 
from Bayley Seton Hospital as requested 
by the veteran in the authorization for 
the release of information (VA Form 21-
4142) that was associated with the claims 
file at the Board in May 2004.

4.  The RO should request that the 
veteran provide contact information for 
Dr. Richard Linn.  Following receipt of 
the requested information, the RO should 
request treatment records for the period 
from August 1998 to the present.  The RO 
should obtain any necessary 
authorizations for the release of such 
information.  

5.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA examination of the 
lumbar spine.  All appropriate tests and 
studies should be conducted.  The 
examiner should fully describe the 
orthopedic impairment in the lumbar spine 
and the neurologic impairment in the 
lumbar spine and lower extremities due to 
the veteran's back disability.  Based on 
examination of the veteran and a review 
of the medical evidence in the claims 
file, the examiner should indicate 
whether the veteran has incapacitating 
episodes of intervertebral disc syndrome 
and provide an estimation of the duration 
of such episodes during the previous 12 
month period.  The claims file should be 
made available to the examiner for review 
prior to evaluation of the veteran.

6.  After the above evidentiary 
development is completed, the RO should 
review the veteran's claim and determine 
whether an increased disability rating 
for disc protrusion at 5-S1 with canal 
stenosis at L3-5 with limitation of 
motion can be granted.  The RO also 
should consider the spine rating criteria 
that were revised effective September 
2003 and the private medical records 
associated with the claims file in May 
2004.  The RO should conduct any 
additional evidentiary development deemed 
appropriate.  If a decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case which 
contains the revised spine rating 
criteria and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



